        Case 1:19-cv-00107-SPW-TJC Document 1-1 Filed 10/09/19 Page 1 of 11
   Ir



                                                                                     Cl.'E 1,.:             |   ,   lL
                                                                                    Dls:',:                 r .t
                                                                                    'i*i.,.,
Iesse Myers
MURPHYMI'ERS PLLC                                                            ?i!9   Rlr6      5                     2?1
271 8 Montana Avenue, Ste. 220
PO Box 1619                                                                               I                 0
Billings, MT 59103                                                           r-V
                                                                             !t
                                                                                              --i_+-.


Telephone: (400732"6868                                                                    . r ui'7
Facsimile: (40 6) 20 4 4662
Ernail: iesseldmurohvmvers.com

         Attorneysfor Plaintif Diamond Reftactory Sertices, LLC



                  MONTAhIA THIRTEENTI{ JT.'DICIAL DISTRICT COIJRT
                             IIELLOWS'IONE COIJNTY


 DIAMOND REFRACTORY SERVICES.                             CauseNo.ff   V 19'i'                          ;


 LLC,
                                                          Judge:
                          Plaintiffi,                              GREGORY R. TOOD


   v.                                                    VERItr'IDD COMPLNNT AI{D DEII{AND
                                                                    FOR JI]RY TRIAL
 AECOM ENEROY & CONSTRUCTION
 INC, HO(ON MOBIL CORPOnATION,                   ,   -
 DAN STETLBR. TI.IOI\4AS BTJNTINC,
 JONATHAN PAI{SONS, and JOHN/JAI.IB
 DOE DEFENDAIITS t througlt 5,

                        Defendants.


         COMES NOW, lhe above-named Plaintifl Diamond Refractory Senrices, LLC, snd for

its claims against Defendants, alleges as follows:

                                 JnRr, gprcTloN          ANp,vEIqre

         l.     PlaintiffDiamondRefractory Senrices,LLC(hereinafter"DiamondReftactory')

is a Texas Limited Liability Company with its principal place of business in Harris County,

Texus. All of the transactions and events wNch have given rise to this lawsuit occuned in
                                                                                                    EXHIBIT
                              Verified Complaint rnd Demand for Jury Triul
                                                Poge I
                                                                                                                A
                ,l
                          Case 1:19-cv-00107-SPW-TJC Document 1-1 Filed 10/09/19 Page 2 of 11




                     Yellowstone County, Montana. The real property subject to the conshrrction lien sought to bs

                     foreclosed is located in Yellowstone Coungr, Montana.

                             2.      Defendant AECOM Energy           & Consnuction, Inc. (hereinafter     3rdBQQ114rr)
                                                                                                                          is an

                     Ohio corporation doing business in Yellowstone County, Montana, which maintains its principal

                     place of business in Grrienwood     Villagg Colorado. Defendant AECOM is tbe original

                     contractor and party with whom Diamond Refractory contracted to perform work on the real

                     property subject ofthe construction lien soughtto be foreclosed.

                            3.       DefendaDt Exxon Mobil Corporation (hereinafter "Enron').is a New Jersey

                     Corporalion doing business in Yellowstone County, Montana which maintains its principal ptace

                     of business in Dallas County, Texas. DefendantExxon owns real property (hereinafter tre '

                     '?roperty') in Yellowstone Coungr, Moutana subjeotto the conskuction lien             and whioh is more

                     particularly described as follows:

                            Parcel   I of Certificate of SurveyNo.    2065, losated in Section 24, Township.0l,North
                            Range 26 East, MPM, Yellovestone County,IVlontana, according to the offioiat plat
                            thcreof on file and of record in ttre office ofihe Clerk and Recorded of Yellowiione
j..:- r-.                  -County, Montana,=- -    -:     -::.-       -.-                   -:=:- -             - +---
                                                                                --=+-.-                    --
                            4-       Ilefendant Den Stetler is the Turnaround and Majors Section Supervisor for

            -        Deferrdant Ercron at its refincry in Biltings, Montana arrd a resident and citizen of Yellowstole

                     County. Defendant Stetler is responsible for Defcndant Exxon's tumaround planning and

                     Execution at Defendant Exxon's refioery in Billings,       Montana Defendant Thomas         J. Bunting is

                     lhe Event Manager for Defendant Exxon at ils refinery in Biltings and        a   resident and citizen   of
                 Yellowstone County and participates in the management ofElrxon's tumaround activities.

                 Def'endant Jonalhan Parsons is tho Mechanical Manager for Defendant En<on at its refinery                   in

                 Billings, Montana and       a rcsident and oitiaen   of Yellowstone County. Defendant Parsons is e

                 rnember ofDefendant Exxon's leadership team aud respnsibla for the plonning snd execution                        of

                                                   Verified Comploint ond Demond for Jury Trinl
                                                                       Poge 2
         Case 1:19-cv-00107-SPW-TJC Document 1-1 Filed 10/09/19 Page 3 of 11




    all site maintenance and turnaround activities at DefendantExxon's refinery in Billings,'

    Montana.

            5.       John/Jane Dos Defendauts     I through 5 ure enlities or persons who at this point

    remain unlqrow[ and may have caused and/or confributed to the damages and losses suffered by

    Diarnond Refractory.

            6.       The transactions between the parties ocsurred in Yellowstone County, Montana

    and the contract between Diamond Retactory asd Defendant AECOM was to be perfomed                 ia

    Yel lowstone County, Montona.

.           7.       This Court has jurisdiction over the parties, the Property, and tho subjeet matter    of
    this lawsuit.

            8.       Venue isproper in this Corut.

                                        FACTUAL BACI(GROTIIV,D.

            g.       Diamoud Refractory realleges the allegations contained in ({T l-8 above.

            10.      On or about June 12, 2018, Diamond Refractory and Defendant AECOM entered

    into s conlractunderwhich Diarnond Refractory would act as a subsontractorto Defendant

    AECOM, the general contractor to Defendant Ex,xon and perform refractory scrvices in

    connection with Exxon's 2018 FCC-A-LKY-Offsite Fall Turnaround (hereinafter the           '?rojecf').

            I   l.   Diamond Refractory fumished materinls, labor and equipment for the installation

    of anshoring systems, and irstallation of refractory forthe Project.

            12.      Diamond Refractory fust furnished thEse senrises or materials for the Project on

    October     l,20lt   and lastlurnished sewices or materials ou January 30,2019.

            13.      Diourond Refractory furnished invoises to Defendant AECOM for the work

    performed at least monthly.



                                    Vcriftd Conrploint   and Demand forlury Trial
                                                         pago 3
    Case 1:19-cv-00107-SPW-TJC Document 1-1 Filed 10/09/19 Page 4 of 11




        14.    Ddendant AECOM has not paid the invoices in full.

        15.    Defendants Stetler, Buntind, Parsons were aware of the materials, labor, and

services being pmvided by Diamond Refractory as part of the Project ani that pefendant

AECOM was notpaying Diarnond Reftaclory forthe value of the work ond materials               it
provided. These individual defendants @an Stetler, Thomas J. Burrting, and Jonathan Parsons)

are sued not only as agents of Defendant Exxon, but individually, because they benefited &om,

were actively involved with, and aware of, the decisions by Defurdants AECOM and Epron to

accept the benefit of Diamond Refractory's materiuls, Iabor, and serviocs as part of the Project

while denying payment to Diamond Refractory forthe sune.


   . 16.       The arnountthat Defendant AECOM owes to Diamond Refraotory forthe work

perforrncd and labor and materials zupplied to the Project is $2,097,576.15. The debt carries

interest at the statutory rate of l0% psr annum.

       t?,     Because Diomond Refractory was not paid tho        full anount for its work    on the

Project, Diamond Refraotory was forced to    filea Construction Lien        against the Propertywith the

Yellowstone County Clerk and Recorder as DocumentNo. 388l2l2 on April 25,2019. A true

and correct copy of the Constuction Lien is attached as Exhibit      I   and incorporated by reference.

       18.     Defendurts have not posted a bond to supersede the Consfucfion Lien.

                            copNT IaBREACH OF CONTRACT
       19.     Diamond Refractory realleges the allegatiois connined in flfl l-18 above.

       20.     DeftndantAECOM has breached ils conbact with Diamond Refractory by failing

to pay Diamond Refractory the amounts due for ib work on the Project.

       21.     Diamond Refractory is entitled to judg$eut against Defendant AECOM in the

amount of $2,09?,576.15 und intercst at the rate of l0% per annum from the date due rxrtil paid.



                             Verified Complaint and Demnnd for Jury Trlul
                                                Page 4
       Case 1:19-cv-00107-SPW-TJC Document 1-1 Filed 10/09/19 Page 5 of 11




                 COI'IfT II -   ITNJTIST DNI,TICHMETTT AND OUANTTTM MERTIIT

            22,     Diamond Refiactory realleges the allegations contained in     ffl   l4l   above.

            21.     Defendants knew about, and have received the benefit of, the labor, materials, and

work performed or provided by Diamond Rcfractory on the Project and it would be inequitable

for Defendants to retain such benefit without paymentto Diamond Refractory for the value               of
the work aud marcrials provided.

            24.     Defendants would be unjustly enriched by their receipt of the benefit of Diornond

Refractory's work and plovision of labor and materials on the Project without payment to

Diamond Refiactory for the reasonable value of its worlg labor, and rnatrerials provided.

            25,    Diamond Refractory is entitled !o the reasonable value ofthe work it has done and

the labor and ruaterials ithas provided on the Project, in the amorut of $2,097,5?6.15 and

interest at the rate of l0% psr annum from the date due until paid.

                    corrNT ru-FonEcl,osuRB                or coNsTRUcTroN           LrEN

            26.    D,ianond Refractory realleges the allegations contained in $$ l-25 above.

            27.    Dianond Refractory has     a   valid and effective Construction Lien against the

Property for lhe total amount of $2,097,576.15, together with pre- and post-judgment interesl,

costs, and attomey's fees as provided by law.

            28.    Diaurond Rctactory is entitled to an order foreclosing its Construction Lien on

the Property, and ordering the Property to be sold by the Sheriffof Yellowstone County to

satisff the ConstructionLien, togcther with pre- and posliudgment interest, costs, and attomey's

fees   Es   provided by lan'.

            29-    In the event there is a defioiency, Diamond Refractory is entitled to have

judgment against Defendantc entercd br such deficiency.



                                  Verified Complaint nnd Dsmand for lury Trial
                                                      Pagc 5
     Case 1:19-cv-00107-SPW-TJC Document 1-1 Filed 10/09/19 Page 6 of 11




                                          PRAYDR N'OR RDLIDtr'

                 WHEREFORE, Plaintffprap for judgment as follows:

                    l.   Judgment against Defendants, jointly and severally, in the amount        of
                         $2,097,576.15;

                    2.   Pre- and post-judgement interest accruing at lOoloper annum;

                    3.   Foreslozure of fhe Construction Lien and sale of the subject property

                         urbject only to prior claims for toles and wanants, if any, by the

             '           Sheriffof Yellowstone County     as directed by the sourt   in the manner

                         for foreclosure sales under mortgages;

                   4, Costs and attomey's fees; and
                    5.   Such other and further relief os the Court deems just and proper.

                                           DEMA}ID FORJURY

       Flaintiff Diamoad Refracbry Services, LLC hereby demands a tial                bV   jury on all issues

so &iable.

       Dated this 25h day of Juln 2019

                                                      MURPFIYI\,fYERS, PLI"C


                                                    By:
                                                                     IvIYERS
                                                                         for         DiannndReftactory
                                                              Semlces,   LLC




                                   Verified Complaint and Demend for Jury Trial
                                                     page 6
    Case 1:19-cv-00107-SPW-TJC Document 1-1 Filed 10/09/19 Page 7 of 11




                                           Verification

       STATEOFTEXAS )
                               :ss
       County of Hanis         )

        Scott R. Cr€asman, being first duly sworn, upon oath, deposes and says that he has read
the foregoing a1d the fastg and mattenl contained therein ate fiftre, accurate, urd complete to the
best of his knowledgc and belief.



                                          L
                               ScottR
                               CFO of Diamond Refractory Services, LLC




       SUBSCRIBED and SWORN to before me this                   AdUu,   of Juln 20t9 by Scou R.
Creasmon.




                                       0ff
                   Commission



                                        hJblc, 3lsl9 ot lorct
                                   Comtn Erpler 0l'2t.2020
                                          tD 12580{lts




                              Verificd Complaint and Demond for Jury Trinl
                                                    Pogo 7
                             Case 1:19-cv-00107-SPW-TJC Document 1-1 Filed 10/09/19 Page 8 of 11

                                                                                cL                     388L2L2
                                                                                O4lZ9r2Ol9 09:39 Rn Posoi: -t -f t Fo€e: 5.Bo
                                                                                               I f,ooordoF. y.ll$rstono llT
                                                                                Jot, nrrlln clcrh
                                                                              fil ilLtffi ltllldlllrtrlllrtll'Jl,lfiitftllffnl{#flil I       lll




                                                              CONSTRUCTION LIEN
                                                                                                                                            :1 .
               ..1   I 't, Dlamondfisfractory Senices,-frf,C ftDinmouO:ncfrocioryt),,8412           Mostoy Road, H;;r;"j,                    rj
                      . . ifcxas.77075, claims a constiuction lienpursuant td Title ? l, chrpter 3, of the Monlana Code
               .           fuurolated.
                                . ;'  . .           .!'1,'"' ,r,.                                       i'i,t. "
:rpi.r;;i.,"...!:.DiamorilrRefrhCtbryclaimsthis'ConstrBctiortLieqlgaitrst:the.followingde$c*ibed.reati'...,:''.'.,,                            ,a

                                                                                                                         .: -'l'.,-,
      ."" '. .. ExxorMobil Roa4 ndd morc psrticnhr$ desoribed as follops: . r
."'ir:ttt,u.t.'popar$','andlmprovemenls.thereonin,YellowsfoneCounty;.Montauq,tolatdat?00.
                                                                                       . ' .ii,                    .'.

                :                                                             .-..".,.,                                                             l.

                           l'r.;ii'."' Paritbl.l of ftrtificate of Survey N0.2065, located in Section 2d'Toprnship 01 North, r,                    a
                                                                                                                             "
        ' '|                  ' '-.. I t ' .Rdige 26
'
    '                   '
                          ;.-                        Erst, MPM Yellon stono Couuty, Montana, .according to the offrcial plat r .r
                                                                                                                                        l           ;
.l' ' ..'      .'    -'i*r'r1| ' i ;-:thereof onfilc and ofrecord inlhe office of the Clerk andRecorderof Y.ellowslone
                '                County,   Montana.                                                                        '   'r

          '   ' : :' : ,.Jhe,pcord
                             ownsr of the abovadesc$bed real pmperty and the consq.cting oryneris Exxon Mobil
          " I ' . Goiporatloh,.5959 las Colinas Boulavar4 hing, Texas ?5039-2298; c/o Jordan Root Erocon
                         Mobil Corporation, P.O..Box 64106, Spring, Tocas 773874106,
                                                                                         ri.

                          At tha request of the contrrrcting owfler's agent, AECOM Energy iL Constructlon, Lro., 1640.
                          Lockwood Roa4 Billings, Montana 5gl0l,Ilirmond Rcfrnetory providerl Refractory Services
                          including,.butnot limited to, mnterinls, eEripmentand lab.orforinslnllotion of androring
                         .gystertrsr sud in$tolhtion of Rcfraptory for the 20lS fCc-Alky-Offsites Tirrnnround nt the Exxon
                          Billings ltefinery. The amountremaining unpaid ls $2B72,56848, Interest and attomey's fees
                     .    continus to isarue asprovided by law.

                         plaggu! Refmctoty firsl firmished these scrviccs or materials on October l, 2018 rnd last .
                         ftmished services or materials on Jnnuary 30, ?019. Diarnond Refrnctory was not required to                '
                         give noticd ofthe right to claim a lien as iequired by $ ?l-3-531, MCS, because the projectwas
                         sommercial in natttre and did not include the construction of any residence.

                                Dated thls   At duy of April, 201 9.

                                                        ITIAMOND nETRACTORY SERVICES,                    LtC

                                                       -}d'*     Q.. atu^-*-
                                                       sccrrr n. cRBnsMlq
                                                        CTIIEF FINAI{CIAL OFFICER

                                                                                                                               EXHIBIT

                                                                                                                         il o^,-
                                                                        Page-   I
                                  Case 1:19-cv-00107-SPW-TJC Document 1-1 Filed 10/09/19 Page 9 of 11


                                                                                      Fhttt*,,***#,?..,8,r4,?.138.0o
                                                                                      f ililr.,t'rilLilFtr'HltHriltlF[IitjVinlllJllrl,tllll




                            STATE'OFTreXAS )

ll    .1.'r   ".1'i'        Count! of nARRISIil                                                                                             .,r t'-.,t l.i                   i1il""-
                                                             '   'r   'l'         '   r'i'r'""'                                                                               .i.r
                                                                                                      'l'
                            MR. SCPTT IL CBEASMAN, being fint duly sown, deposes rnd.says:
                                                                              .   |           -   .':"              'r.
'{ ' r;.,' , . ' ' 'tho"$regoirigrGonslruction'Llenr'that he has.readfhe'forelotri$ Conshrcti6n Ilienafid knwvs lt6i,.:,,.,'",.1i..,:.r:, ir ri,
":. i"..'.". contbnts.{hsfgtf,'thatrthe'iam'e'cbhtains atrue,and conect'stltemcntof the'amorintdueDiamonil".rt'.,i.' ..,'l l.i*.,
                   Refraatory Services; LlC {or the materials or senrises furnishr{ and desc5ibed in the
                    Construction'Lien; and'thai uiron ififormetioh and.belief; thg fongoing Conslruction Lien       'i;. rl ; ,''i
               ',.Conectly'idgntilies the contActing ouner and contains a conect dessriptiou of the real property..l . j'; . ; .
                   tobechargedrviththeConstsuctionlien.. j!                                         : - -.-,'.'.' '..:,'.:;,.,
                                                                                                                               '
                                                                                  '         .
                                                                      '':,,                                                                                          i.
                                                                                                                                                         j..
                                                                                                                                                               ...

                                                                                                                                                       l, . .r. ),. .' ,..

t.,   ..               ;'
                                                                                  Diamond Refractory Services,              LLC
                                           \

                            'as
                                       This instniment was aclmoq'ledged ieforg mc on April ffl!'2019 by Scott                          R   Creasmau
                                  Ctrief finansial OfrcerofDIAMOND REFRACTORY S-ERffiS, LLi.




                                                                                             Stamp,   gr

                                      (Seal)                                  NotaryPublic forlhe Slateof TH(AS
                                                                              Residiqg xllan;d Qou,ht,.
                                                                                                           -feni"
                                                                              Mycommissionexpires" Dl          -20-&       -X3
                                                                                                                          to8Rr0
                                                                                                                        Slole ol
                                                                                                            comrn. EDIlor 0l .23-e020
                                                                                                                     lD't r0t6{t t6




                                                                                  Page- 2
                     Case 1:19-cv-00107-SPW-TJC Document 1-1 Filed 10/09/19 Page 10 of 11

                                                                          cL
                                                                          s'Aiatzgtg os:3s          efl
                                                                                                           388L2L2
                                                                                                               3 F!cs: e.oe
                                                                                                          Prsoi: E of
                                                                          JCll llrrtln Clorl i Fcsordarr Yrllorlldlo lll
                                                                          i il *lil t it t'iiiil
                                                                                               nTi'ri'li'ti    lii
                                                                                                             Fl i I' iI tN, tlrrt &L El       ll I




r,';"    1
                                          CNFTIT'IEATE OF IVIAITINC OF CONSTRUCTION LIDN
                                                                                                                                         th
                            Pursuaot to'Mont, Code Ann. 7l-3-534 I, Jesse Myers, herby certified that on                        $nZ*t'
Ii!   ,,.    .'. 2019,'B true'and correot copy of the foregoing Construction LiEt was duly served on the owner
                                                                                                               r.',"]',."i,,."" '.i
      " "'.'i.'..bftrecorilofthe'propirtyir{inedinthdtiedbyrnailinf,ecopyofthglienbycertifieilmaik'                                '
                'postageprgpai{ retuureceiptrequcsted,.addressbd as.followsr                                r' '.               ,
                                                        I       .                 .,   .'

 .               E;)CI(ON    MOBrL         COnPOTTSTION                                     ,. :   .'                            j
'..,.,1.'1':r.22777SPItING1VOODS-VIIIIIAGEpgqryh.ii.:."'ii'.'i,r,'.'itii.rdir.i'ti1.,. 'l.,.".ri-:. !..ir..''..'..i.:'i{r-'rlrrrr.t

 ., '..:fi'l ., .:."L,,.'     .  ir..'. ,t.i'." i,:..rr1...1r;,i,1;r;1'j:'.
                                     .:                                                       .. .i"i;.i1r1'l-j:.'rrr,.,'..t,        '
                 EXOCONMOBILCORPOITATION "j .!.n". i."' . ;;
i .: '" ' ?00HO(ONMOBItRD "'          . .i.. i. '.':.': :  ..r.'...r 1r-.. ' '                                                                   .Ll ' .
   , 'l' -BILLINGS,MTS9I0I '' ': .' ' . ''3a' i'.,:J"'." "'t'','.i' .'','                                                                     ': l'-:.": I   ,
                                       .,,'      t";l'.         l';'r         '. ''
                                                            "
                 E)O(ON MOBIL CORPORATTON '
                 POBOX64106
                 SPRING, TX77387                .                     I
                 ' r:. '                            :

                 HOTON MOBIL CORPORATTON
                 CYO CORPORATION SERVICE COMPAI{Y
                 POBOX 169l
                 HELEhIA,l'f[59524




                            This inskument uas ao,knowledged beforc me 0n                               2019 by Jesse Myers,




                                                                                 )*clq, floJ*r*,
                                                                     lTypq Staurp, or Print Namel

                            (Seal)                                    Notary Publio for thc Stats ofMontaoa
                                                                    , Residing at                               $t-
                                                                     My commission expires                                zoez




                                                                     Pap-3
Case 1:19-cv-00107-SPW-TJC Document 1-1 Filed 10/09/19 Page 11 of 11




                                                                          CBBflTICATB
                                                           STATE OT MON'fANAI .O
                                                           County ofYellowctone DD
                                                                                      I
                                                           gbccl! idonllficd bv lmure$lon of mv
                                            'tr            Offidsl   Seql, $ecsaHmd all true andcorcdt
                                            I lt t                      or$nnls                otEcc on
                               ''lItI
                            ,rl,'' ',              4       rit                      undorDoaumenl
                      flr.
                      4..
                                              \'
                                           '.{.
                      ltz
                      It
                      t', l.
                             I
                             a


                                 a
                                           q
                                          fl       I tit   Flto      tlry hanit           my serl   of
                                 lr-
                                    ,r      i  frt"
                                  I
                                     I
                                         t"rir..,rr,"
                                                     i,
